—Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Rios, J.), imposed May 27, 1998, on the ground that the sentence is excessive.
Ordered that the sentence is affirmed.
The defendant validly waived his right to appeal as part of a negotiated plea agreement (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). In any event, there is no merit to his contention that the sentence is excessive. Mangano, P. J., Bracken, O’Brien and Florio, JJ., concur.